Citation Nr: 0213139	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  94-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran, who died in February 1992, served on active duty 
from February 1942 to October 1945.  The appellant is his 
widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New York, New York.  

The Board remanded the case in January 2001 for further 
statutory processing and the purpose of the remand has been 
met.  


FINDING OF FACT

The veteran died from metastatic stomach cancer, which is not 
shown to have been present during or until many years 
following active service, was not caused or aggravated by 
service connected residuals of hepatitis, and was not caused 
by any inservice disease or injury.  


CONCLUSIONS OF LAW

1.  Stomach cancer was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Service-connected disability did not cause or contribute 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection-Cause Of Death

Analysis

Based on a  complete review of the relevant evidence, 
applicable legal requirements and contentions advanced, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There is no claim or evidence that service connected 
residuals of hepatitis had anything to do with the veteran's 
death from primary gastric cancer, with metastases.  
Hepatitis had been inactive and asymptomatic for many years 
prior to the demonstrated onset of cancer.  The appellant's 
main claim is that the veteran developed peptic ulcer disease 
during active service and this precipitated the inception of 
the fatal cancer.  However, there was no sign or symptom of 
ulcer disease during active service.  The clinical evidence 
is conflicted regarding the date of onset of peptic ulcer 
disease following active service, but the preponderance of 
the evidence suggests that peptic ulcer disease was not shown 
to be present prior to the mid-1950's, approximately.  In any 
event, it is clear that stomach cancer was not manifest 
during or until many years following active service and was 
not related to service connected residuals of hepatitis.  The 
Board would point out that, even if peptic ulcer disease were 
shown to have originated during active service, there is no 

medically supported connection between peptic ulcer disease, 
which the veteran eventually did develop, and the inception 
of stomach cancer.  While the appellant feels that there is 
such a connection, her feelings on the matter do not 
constitute competent evidence in support of the claim.  As a 
layperson, she has no medical expertise to provide credible 
evidence on the etiology between peptic ulcer disease and 
cancer, or on any causal relationship between any inservice 
disease or injury and the much later developing stomach 
cancer.  

II. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see 
also 38 C.F.R. § 3.159(b).  The appellant was notified in the 
RO's April and December 1993 decisions that the evidence did 
not show that the criteria had been met for service 
connection for the cause of the veteran's death.  
Specifically, an injury or disease during active service had 
to be shown to have been a factor in the development of the 
fatal cancer.  That is the key issue in this case, and the 
rating decisions, as well as the statement of the case (SOC), 
informed the appellant of the relevant criteria.  The Board 
concludes the discussions in the rating decisions and SOC 
sent to the appellant informed her of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid her claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested and obtained the 
death certificate and the veteran submitted the clinical 
evidence dated in 1991 when the stomach cancer was detected.  
In January 2001, the Board remanded the claim for processing 
under VCAA.  All obtainable data relevant to the claims has 
been received and considered.  The appellant has been 
informed of the provisions of VCAA as they affect her claim.  

Furthermore, the recently promulgated regulations 
implementing the VCAA. 66 Fed. Reg. 45620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) specifically discuss the steps to be taken by VA to 
satisfy the 
development and notice obligations established in the VCAA 
including obtaining records not in the custody of a Federal 
department or agency, obtaining records in the custody of a 
Federal department or agency, notification of all attempts to 
obtain such records, and when a medical examination or 
opinion should be provided.  As a result of the amendments, 
the VA is obligated to assist all claimants in the 
development of their claims, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Under the circumstances in this case, the Board has concluded 
that the information and evidence of record contains 
sufficient competent medical evidence to support the absence 
of any causal or etiological relationship between inservice 
disease or injury and the fatal cancer.  There is no 
competent lay or medical evidence that the fatal cancer was 
present during or until many years following active service 
or that the fatal cancer might have been associated with any 
established event, injury or disease in service or with 
service connected residuals of hepatitis.  Accordingly, no 
duty has arisen on the part of the VA to seek a medical 
opinion on a putative relationship put forth by the appellant 
between claimed inservice disease and the fatal cancer.  See 
38 C.F.R. 3.159(c)(4) (66 Fed. Reg. 45620, 45631 2001).  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

